Exhibit 7 CERTIFICATIONS PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with this Annual Report on Form 40-F of NovaGold Resources Inc. for the period ended November 30, 2012, I, David A. Ottewell, Chief Financial Officer of the issuer, certify that: 1. The annual report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the annual report fairly presents, in all material respects, the financial condition and results of operations of the issuer. Date: February 11, 2013By: /s/ David A. Ottewell David A. Ottewell Chief Financial Officer
